                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                  ______________________

REPUBLICAN PARTY OF NEW
MEXICO, REPUBLICAN PARTY OF
DONA ANA COUNTY, REPUBLICAN
PARTY OF BERNALILLO COUNTY,
NEW MEXICO TURN AROUND,
HARVEY YATES, MARK VETETO,
AND JALAPENO CORPORATION,

              Plaintiffs,

       v.                                                         No. 1:11-cv-00900 WJ/KBM

HECTOR H. BALDERAS, in his official capacity,
New Mexico Attorney General, MAGGIE
TOULOUSE OLIVER, in her official capacity,
New Mexico Secretary of State, and District
Attorneys RAUL TORREZ, DIANNA LUCE,
and MARK D’ANTONIO, in their official
capacities,
             Defendants.


ORDER DENYING MOTIONS FOR SUMMARY JUDGMENT WITHOUT PREJUDICE
                AND DENYING MOTION TO STRIKE

       THIS MATTER is before the Court on the parties’ Motions for Summary Judgment (Docs.

116 and 122), an Order for Supplemental Briefing, filed on April 15, 2019 (Doc. 128), and

Defendants’ Motion to Strike Plaintiffs’ New Declarations, filed on May 20, 2019 (Doc. 135). For

the reasons stated below, the Court DENIES the motions for summary judgment without prejudice

and DENIES the motion to strike.

       The parties completed briefing on their summary judgment motions on February 20, 2019.

On April 4, 2019, Governor Michelle Lujan Grisham signed into law Senate Bill 3. Senate Bill 3
replaced NMSA § 1-19-34.7, which governed the campaign contribution issues in this case. The

new legislation has an effective date of July 1, 2019.

       After discovering Senate Bill 3, the Court directed the parties to supplement their briefing

and explain whether the Court could proceed to rule on the summary judgment briefing. Doc. 128.

The parties initially stated they believed the Court could proceed on the summary judgment

briefing as-is, and that any ruling on the motions would apply to Senate Bill 3. However, Plaintiffs

filed new declarations, which effectively add new material facts to the summary judgment analysis.

Defendants subsequently moved to strike the declarations. Doc. 135. In lieu of striking those

declarations, Plaintiffs requested additional briefing and discovery. Doc. 136, p. 12.

       Initially, the Court notes that Plaintiffs’ desire to file new declarations is proper, because

they did not have the opportunity to file them or assert those facts during the summary judgment

briefing. Senate Bill 3 was enacted after the summary judgment briefing was completed. Because

of the changes to New Mexico’s Campaign Reporting Act by Senate Bill 3, the parties will need

to assert new material facts supported by new declarations. Defendants take the inconsistent

position that the Court should rule on the summary judgment motions but should not consider facts

necessary for the Court do so. Ruling on the summary judgment motions now without an

appropriate summary judgment record would likely result in error.

       Therefore, the Court concludes that new summary judgment briefing is necessary to receive

proper material facts and afford the other party the opportunity to dispute them. Moreover, the

summary judgment briefing is now a morass of legal issues and arguments which




                                                 2
may no longer be relevant in light of Senate Bill 3. The parties should file new summary judgment

briefing including only the issues and arguments they wish the Court to consider. If the Court

proceeds now, it risks ruling on legal issues that are no longer properly before it.

       The parties should also consider whether pleadings will need to be amended. See, e.g.,

Diffenderfer v. Cent. Baptist Church of Miami, Fla., Inc., 404 U.S. 412, 415, 92 S. Ct. 574, 576,

30 L. Ed. 2d 567 (1972) (where new legislation enacted, United States Supreme Court remanded

the case to the district court with leave for appellants to amend their pleadings); Ne. Fla. Chapter

of Associated Gen. Contractors of Am. v. City of Jacksonville, Fla., 508 U.S. 656, 672, 113 S. Ct.

2297, 2306, 124 L. Ed. 2d 586 (1993) (same).

       Finally, additional discovery may or may not be appropriate. Defendants argued that

Plaintiffs’ new declarations prejudiced them because they were unable to conduct depositions or

discovery testing them, and therefore moved to strike the declarations. Plaintiffs argued that

additional discovery should be allowed in lieu of striking the declarations. The Court REFERS

this matter to United States Magistrate Judge Karen B. Molzen to determine whether discovery

should be reopened, and if so, appropriate discovery parameters and deadlines.

       Defendants argue that briefing the summary judgment motions again and potentially

reopening discovery will be prejudicial and will be necessary every election cycle. However, new

summary judgment briefing is not necessary because of the new election cycle, but because of the

newly enacted Senate Bill 3.

       IT IS THEREFORE ORDERED that the Motions for Summary Judgment (Docs. 116

and 122) are DENIED WITHOUT PREJUDICE. The parties may file new motions in

accordance with this opinion. In those motions, the parties should include all arguments they wish




                                                  3
the Court to consider and omit any arguments or claims that are no longer relevant as a result of

Senate Bill 3.

       IT IS FURTHER ORDERED that Defendants’ Motion to Strike Declarations (Doc. 135)

is DENIED.

       IT IS FINALLY ORDERED that potential future discovery matters and the establishment

of a new briefing schedule for the summary judgment motions are REFERRED to United States

Magistrate Judge Karen B. Molzen.




                                            ______________________________________
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                               4
